Citation Nr: 1511180	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to in-service asbestos exposure.

2.  Entitlement to service connection for a heart disorder, to include as secondary to a respiratory disorder.


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The issue of entitlement to service connection for a heart disorder, to include as secondary to a respiratory disorder, is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos while serving on active military duty from February 1966 to November 1969.

2.  The Veteran currently has respiratory disorders related to his in-service exposure to asbestos.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestos-related respiratory disorders, diagnosed as fibrotic changes, calcified pleural plaques, and asbestosis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran is seeking service connection for a respiratory disorder, to include as due to in-service asbestos exposure.  In particular, the Veteran contends that he was exposed to asbestos while performing his military duties as a marine mechanic in the Navy.

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C; Ennis v. Brown, 4 Vet. App, 523, 527 (1993) (finding that VA must analyze an appellant's claim seeking entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines). 

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system, except the prostate, are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Medical nexus evidence is required in claims for asbestos-related diseases linked to alleged in-service asbestos exposure.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  In short, with respect to claims involving asbestos exposure, VA must determine whether the Veteran's military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

As previously discussed, the Veteran's service personnel records reflect that he served on active duty in the Navy from February 1966 to November 1969.  According to the Veteran's separation from military service, Form DD214, his military operation specialty (MOS) was listed as marine mechanic.  At his June 2010 VA respiratory examination, the Veteran reported that his naval duties included work as a fireman and machinist mate on the U.S.S. Independence.  Under M21-1MR, some of the major occupations involving exposure to asbestos include insulation work, work in ship yards, construction, the manufacture and servicing of friction products, and the manufacture and installation of military equipment.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (9)(f).  Given the Veteran's reported service as a marine mechanic in the Navy, the Board finds that his MOS as a marine mechanic likely put him in contact with asbestos while performing friction work and while manufacturing and installing military equipment.  Thus, the Board finds that the Veteran was exposed to asbestos during his active duty service.

The Veteran's private treatment records revealed findings consistent with asbestos exposure.  A March 2009 computed tomography (CT) scan revealed right-sided calcified plural plaques and left-sided pleural thickening, raising the possibility of prior asbestos exposure.  In June 2009, the Veteran was evaluated by J. M., M.D.  A computerized axial tomography (CAT) scan was taken and Dr. M. opined that the pleural plaques seen on the CAT scan of the chest were evidence of prior asbestos exposure.  Dr. M. provided an impression of "dyspnea probably on the basis of his emphysematous lung disease" and found that this was mostly secondary to his chronic obstructive pulmonary disease, the emphysematous type.  Although Dr. M. found no evidence of asbestosis at that time, he noted fibrotic changes in the Veteran's lungs.  An October 2010 CAT scan showed pleural plaques.  

In November 2010, D. L., D.O. opined that there was a reasonable degree of medical certainty that the findings on an October 2010 CAT scan of the thorax are "at least as likely as not" caused by asbestos exposure the Veteran experienced during his service in the Navy.  That same month, Dr. M. opined that "it was at least as likely as not that the asbestos exposure . . . came from [the Veteran's] service in the Navy."  In August 2012, the Veteran underwent a CAT scan which showed multiple chronic changes noted throughout both lungs consistent with a clinical finding of asbestos exposure.  September 2012 and October 2012 medical opinions from Dr. M. once again indicated that the CAT scan showed evidence of pleural calcification consistent with asbestos exposure and that it was "at least as likely as not that [his] asbestos exposure . . . came from [his] service in the Navy."  A March 2013 CT scan showed chronic pulmonary infiltrates and pleural calcifications consistent with the clinical formation of asbestosis and an unchanged fibrosis at the left upper lobe.  Based on the foregoing, the Veteran's private treatment records establish that his current respiratory disorders are related to his prior exposure to asbestos.

The Veteran was afforded VA respiratory examinations in June 2010 and November 2012.  The June 2010 VA examiner reviewed the claims file, including the lay statements and pertinent medical evidence of record.  After conducting an in-person evaluation of the Veteran, the June 2010 examiner diagnosed dyspnea, chronic obstructive pulmonary disease (COPD), coronary artery disease, and asbestos-related plaques on both lungs, without evidence of asbestosis.  Subsequently, the November 2012 VA examiner reviewed the claims file, including the lay statements and pertinent medical evidence of record.  After interviewing the Veteran, the November 2012 examiner provided diagnoses of COPD and asbestosis.  The November 2012 examiner noted that previous pulmonary function tests did not indicate the presence of a restrictive disease, such as asbestosis.  However, the examiner also noted that new examination findings revealed progressing asbestosis and that the Veteran's "pulmonary functions and symptomatology is due to his asbestosis due to asbestos exposure while in service."  

Based upon the evidence of record, service connection for a respiratory disorder, diagnosed as fibrotic changes, asbestosis, and calcified pleural plaques, is warranted.


ORDER

Service connection for asbestos-related respiratory disorders, diagnosed as fibrotic changes, calcified pleural plaques, and asbestosis, is granted.


REMAND

The Veteran is seeking entitlement to service connection for a heart disorder, to include as secondary to a service-connected respiratory disorder.  Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his remaining claim on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In March 2009, the Veteran underwent a private cardiovascular examination for complaints of chest discomfort.  Formal diagnoses of coronary artery disease and hypertension were made.  Moreover, in June 2009, the Veteran's thoracic and cardiac surgeon, L. F., M.D., provided a handwritten medical opinion, which indicated that the Veteran's "asbestos exposure may as likely as not . . . have impacted his ability to exercise and therefore may have contributed to his heart disease."  However, Dr. F. did not provide any rationale for this opinion and it remains unclear what records were considered in reaching this conclusion.

Under these circumstances, the RO must provide the Veteran with an appropriate examination to determine whether the Veteran's diagnosed coronary artery disease is related to his military service; or alternatively, whether it was caused or aggravated by his service-connected respiratory disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additionally, the RO, with the assistance of the Veteran, must also attempt to obtain his updated treatment records related to his heart disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a heart disorder, to include as secondary to a service-connected respiratory disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether a heart disorder is related to his military service or to his service-connected respiratory disease.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on an appropriate clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address whether any previously or currently diagnosed heart disorder, to include coronary artery disease, is related to his military service; or alternatively, whether any previously or currently diagnosed heart disorder was caused or aggravated by his service-connected respiratory disorder.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim of entitlement to service connection for a heart disorder, to include as secondary to a service-connected respiratory disorder.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


